Citation Nr: 0203719	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  98-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for the residuals of an 
injury to the right leg.

4.  Entitlement to service connection for a left leg 
disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1966 to December 
1968.  These matters come to the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for the disorders 
shown on the title page.  The RO also denied entitlement to a 
permanent and total disability rating for non-service 
connected pension purposes.  The veteran perfected an appeal 
of that decision.

In an October 1998 rating decision the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes.  The Board finds, therefore, that 
that issue is no longer within the Board's purview.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 
F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases 
to be effective if the RO grants the benefit sought on 
appeal).

In a March 1999 rating decision the RO denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The veteran submitted a notice of disagreement with that 
decision, and the RO provided him a statement of the case 
regarding that issue in May 2000.  The veteran did not, 
however, submit a substantive appeal following the issuance 
of the statement of the case, and in a June 2000 statement he 
withdrew his appeal of that issue.  The Board finds, 
therefore, that the issue of entitlement to service 
connection for PTSD is not within its jurisdiction.  
38 U.S.C.A. § 7105 (West 1991); Hamilton, 39 F.3d at 1574; 
38 C.F.R. § 20.200 (2001).

The veteran's representative has argued that the evidence 
raises the issue of entitlement to service connection for 
chronic pain syndrome.  This matter is referred to the RO for 
action deemed appropriate.

The veteran's representative has also requested adjudication 
of the issue of service connection for major depression 
secondary to chronic pain.  The Board points out that, 
despite argument to the contrary by the veteran's 
representative, service connection for major depressive 
disorder secondary to chronic pain was denied by the RO in an 
October 2001 rating decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  The fibromyalgia, degenerative joint disease of the 
bilateral feet, or hallux valgus, which were diagnosed many 
years following separation from service, are not shown to be 
related to an in-service disease or injury.

3.  The fibromyalgia or degenerative joint disease of the 
bilateral ankles, which were diagnosed many years following 
separation from service, are not shown to be related to an 
in-service disease or injury.

4.  The injury to the right leg during service did not result 
in any chronic residuals; the fibromyalgia or degenerative 
joint disease of the bilateral legs, which were diagnosed 
many years following separation from service, is not shown to 
be related to an in-service disease or injury.

5.  Cervical strain, arthritis, or disc disease, which were 
diagnosed many years following separation from service, are 
not shown to be related to an in-service disease or injury.

6.  Thoracolumbar strain, which was diagnosed many years 
following separation from service, is not shown to be related 
to an in-service disease or injury.

7.  The back disorder pre-existed the veteran's entrance on 
active duty and was not aggravated during service.


CONCLUSION OF LAW

A bilateral foot disorder, bilateral ankle disorder, 
bilateral leg disorder, neck disorder, and back disorder were 
not incurred in or aggravated by active service, nor can 
arthritis of any of the claimed joints be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1153, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel and medical records show that 
at the July 1966 entrance physical examination, he reported 
having injured his back in a motor vehicle accident in August 
1965, resulting in hospitalization and prolonged chiropractic 
treatment.  He also reported having experienced cramps in his 
legs, and bone, joint, or other deformity.  Physical 
examination revealed no relevant abnormalities, and no 
musculoskeletal defects were noted on entering service.  No 
additional defects were discovered on inspection in December 
1968.  The service medical records include a report from Dr. 
D. L. Shroyer, a chiropractor, in which the chiropractor 
stated that some of the veteran's low back vertebrae were 
"twisted out of place" in the August 1965 motor vehicle 
accident, causing pressure, tightness, and pain in the low 
back.  Dr. Shroyer also stated that an X-ray study then 
showed no evidence of broken bones, and that the veteran had 
responded well to the spinal adjustments.

The veteran complained of pain in the low back in May 1967 
that was assessed as a muscle strain.  He received treatment 
for a wound or blister on the right foot in May 1968.  A July 
1968 entry indicates that he incurred a traumatic injury to 
the right leg as the result of a motor vehicle accident, and 
an X-ray study at that time showed no evidence of fracture.  
The right ankle was then swollen and painful.  The injury was 
treated until August 1968 with the veteran being given a 
limited profile, hot soaks, pain medication, and an Ace wrap.  

The service medical records make no further reference to any 
of the claimed disabilities.  On separation from service in 
November 1968 the veteran reported experiencing cramps in the 
legs, having a painful or "trick" shoulder or elbow, back 
trouble, and foot trouble.  The examining physician did not 
further explain any of the veteran's complaints, but the 
physical examination was normal.

Documents in the claims file indicate that the veteran sought 
outpatient dental treatment in July 1969.  He initially 
claimed entitlement to VA compensation benefits in March 
1997, at which time he asserted that the in-service motor 
vehicle accident had resulted in injuries to the neck, spine, 
legs, feet, and ankles.  He also reported having incurred 
arthritis in 1982.

An October 1975 VA hospital summary shows that the veteran 
was hospitalized with diagnoses of functional bowel syndrome, 
a history of an ascaris infection, and depression.  The 
treating physician noted that the veteran had experienced 
emotional problems during the previous year due to a divorce.  
The veteran was also hospitalized in December 1982 with 
prepatellar bursitis.  On entering the hospital he reported 
having been in good health until three weeks previously, when 
he developed right knee pain, stiffness, and tenderness.  His 
medical history was significant for possible exposure to a 
venereal disease and intermittent diarrhea over the previous 
ten years, but no other problems were noted.  Physical 
examination revealed no musculoskeletal abnormalities other 
than tenderness, warmth, redness, and limited motion of the 
knees.  A rheumatology evaluation resulted in the diagnosis 
of prepatellar bursitis, which was resolved when he was 
discharged from the hospital.

The veteran submitted an accident report showing that he had 
been involved in a motor vehicle accident in February 1996, 
resulting in injury to the neck, back, and other joints.  He 
stated that he had not been employed since the February 1996 
accident due to the extent of his injuries.  A March 1996 
bone scan and computerized tomography (CT) scan of the 
cervical spine revealed a small protruding disc on the right 
at C5-C6.  The veteran was found to be permanently and 
totally disabled for the purpose of eligibility for state 
medical assistance in May 1997 due to headaches, the loss of 
cognitive abilities resulting from head injuries in April 
1993 and February 1996, and severe depression.

The veteran also submitted a May 1987 medical report in which 
his physician certified that he had been unable to work since 
April 1987 due to degenerative joint disease and fibrositis.  
The physician did not specify the joints affected by those 
disorders.  Additional evidence indicates that the veteran 
received workers' compensation benefits for the head injury 
that occurred in April 1993, which resulted in chronic, daily 
migraine headaches.

The report of an April 1997 emergency room visit discloses 
that the veteran suffered from severe neck pain, which he had 
had since a motor vehicle accident one year previously.  
Examination then revealed tenderness and myospasm in the 
cervical muscles, and an X-ray study showed cervical 
arthritis with no evidence of acute fracture.

The veteran underwent VA medical examinations in May 1997, 
during which he reported having injured his legs and neck in 
the in-service motor vehicle accident.  He stated that his 
problems then resolved somewhat, but not completely.  He 
experienced painful and swollen knees in 1982, had had 
migraine headaches since having been hit in the head with a 
golf ball in 1993, and stated that a motor vehicle accident 
in February 1996 had "finished him up."  He had not worked 
since the February 1996 accident.  The veteran cried 
constantly during the examination, and the examiner found 
that he was non-functional due to depression.

The veteran complained of constant pain in every joint, 
muscle, and area of his body.  He denied taking any 
medication for pain, other than Imitrex for migraine, and 
claimed that nothing worked and that nothing could make his 
pain go away.  He required the assistance of his wife in 
performing daily activities.  He experienced pain, weakness, 
stiffness, tingling, and numbness in the feet, and pain and 
stiffness in the neck and back.  Physical examination 
revealed no objective evidence of disability, except for 
muscle spasm in the neck and back.  X-ray studies of the 
cervical spine, bilateral ankles, bilateral feet, and 
bilateral knees were all normal.  Following the physical 
examination, laboratory tests, and X-ray studies, the 
examiner provided diagnoses of cervical strain, moderate to 
severe thoracolumbar strain, and fibromyalgia.

In a June 1997 report the veteran's physician, Dale A. 
Halfaker, M.D., stated that the veteran was unable to work 
due to chronic pain syndrome.

In his September 1997 notice of disagreement the veteran 
asserted that he had been found fit for service on entering 
in 1966, regardless of the August 1965 motor vehicle 
accident; that he did not undergo an examination on 
separation from service; and that all of his musculoskeletal 
problems were caused by the in-service motor vehicle accident 
and having to run while wearing combat boots.

An August 1997 VA treatment record indicates that, among 
other medical problems, the veteran had multiple site 
degenerative joint disease, aches, and pains after having 
worked for the railroad for 20 years.  In the record the 
veteran's physician noted that he had been in a motor vehicle 
accident in 1996 that resulted in a bulging cervical disc.

The veteran presented the report of a September 1997 X-ray 
study of the hips that revealed slight narrowing of the joint 
spaces.  An October 1997 X-ray study of the ankles disclosed 
a small spur at the posterior aspect of the left calcaneus, 
but no other abnormality.  A November 1997 VA treatment 
record indicates that the veteran was seen in the Podiatry 
Clinic for tendonitis and degenerative joint disease, for 
which orthotics were provided.

The veteran was hospitalized in April 1998 following a 
suicide attempt, at which time he again reported having pain 
due to degenerative arthritis all over his body.  A physical 
evaluation at that time included a history of degenerative 
joint disease, arthritis, possible fibromyalgia, and a 
bulging cervical disc.  He had chronic pain in the joints, 
primarily in the feet, ankles, shoulders, and hips.  
Examination at that time disclosed tenderness in the cervical 
and lumbar spine, and tenderness and limited motion of the 
joints.

In May 1998 the veteran submitted a statement from an 
individual with whom he had served in 1968.  That individual 
corroborated the veteran's account of the two of them having 
been involved in a truck accident in the summer or fall of 
1968.  The individual stated that he had been knocked out 
during the accident, but did not refer to any injuries that 
the veteran purportedly suffered.

Documents from the Railroad Retirement Board indicate that 
the veteran was awarded an annuity based on disability with 
an onset date in February 1996.

The veteran presented a May 1967 letter from his sister in 
which she asked him if his back was then better, and how long 
he had been on sick leave.  He also presented a letter from 
his mother dated in 1967 in which she stated that she hoped 
he was feeling better.

The RO provided the veteran an additional VA medical 
examination in July 2001, which included review of the claims 
files.  The veteran again reported having pain in his legs, 
hips, feet, and knees at all times, and having had pain in 
his back since the injury in 1965.  He denied having incurred 
any injuries to the feet.  He stated that he had worked as a 
train conductor until 1988, and stopped working due to back 
and leg pain.

On physical examination there was no evidence of effusion, 
scarring, tissue loss, adhesions, muscle herniation, or 
tendon, bone, joint, or nerve damage.  Muscle strength was 
4/5, the range of motion of the knees was from zero to 
140 degrees of flexion, and the range of motion of the ankles 
was from 10 degrees of dorsiflexion to 40 degrees of planter 
flexion, with pain.  The veteran had diffuse tenderness to 
palpation throughout the muscles of the right foot, but the 
examiner found no obvious abnormalities.  There was no skin 
breakdown or calluses, no skin changes, pulses were equal and 
adequate, and she found no evidence of hammer toes, arch 
abnormalities, or claw foot.  The veteran did have mild 
pronation.  Examination of the back showed extreme pain to 
even light touch throughout the spinal cord and paraspinal 
muscles, limited motion due to pain, equal and adequate deep 
tendon reflexes in the lower extremities, normal musculature, 
and no postural abnormalities.

X-ray studies of the ankles, feet, right knee, right tibia 
and fibula, and lumbosacral spine disclosed a 1.5 centimeter 
calcaneal cyst or lipoma in the left ankle and spina bifida 
occulta at S1, but no other abnormalities.  Following the 
examination and 
X-ray studies the examiner determined that the in-service 
injury to the right leg had not resulted in any residuals.  
She diagnosed his foot complaints as over pronation and a 
hallux valgus deformity, and his back complaints as spina 
bifida occulta at L1.

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence has been 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The changes in the 
regulation are effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and apply to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, No. 
99-1788 (U.S. Vet. App. May 24, 2001) (per curiam) (en banc); 
VAOPGCPREC 11-2000.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in April 1997 and January 2001.  The 
RO provided the veteran a statement of the case and 
supplemental statements of the case in September 1997, 
October 1998, and October 2001.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing service connection, and provided him the 
rationale for not awarding service connection.  The RO 
provided the veteran's representative copies of the evidence 
relied upon in making the determination on numerous 
occasions, and the representative did not indicate that the 
veteran had any additional evidence to submit.  The RO 
notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

The veteran has submitted private and VA treatment records in 
support of his claim.  He also reported having received 
treatment for his claimed disabilities from VA and private 
medical care providers, which is not documented in the claims 
file.  The veteran has not asserted, however, that those 
records provide any etiology for the claimed disabilities, or 
otherwise indicate that the disabilities are related to an 
in-service disease or injury.  The Board finds, therefore, 
that the additional records of treatment for the claimed 
disabilities are not relevant to the issue on appeal.  See 
Allday v. Brown, 7 Vet. App. 517 (1995) (VA has no duty to 
obtain medical evidence if the relevance of the evidence has 
not been shown).

The RO provided the veteran VA medical examinations in May 
1997 and July 2001.  The Board notes that in requesting the 
July 2001 examination the RO asked the examiner to provide an 
opinion on the nexus, if any, between any diagnosed disorder 
of the back, right leg, and right foot and the symptoms 
documented in the service medical records.  The examiner did 
not diagnose a right foot or right leg disorder, and stated 
that the in-service injury had not resulted in any residuals.  
The examiner did provide a diagnosis of spina bifida occulta, 
which is a congenital abnormality.  Stedman's Medical 
Dictionary 1649 (26th Ed.); see also Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  Because the diagnosis she provided was of a 
congenital defect, an opinion regarding its etiology was not 
required.

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  A medical examination or opinion is 
necessary if the information and evidence of record is not 
sufficient for VA to make a decision on the claim, but: (1) 
contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service, or during any 
applicable presumptive period; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disorder.  38 U.S.C.A. § 5103A 
(West Supp. 2001); Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The VA examination in May 1997 resulted in diagnoses of 
cervical and thoracolumbar strain and fibromyalgia.  The 
examiner did not, however, provide an opinion regarding the 
onset or etiology of the disorders.  Given the absence of 
medical evidence documenting any complaints or clinical 
findings pertaining to the musculoskeletal system from the 
veteran's separation from service in December 1968 until 
December 1982, any current medical opinion could not be based 
on the review of contemporaneous, objective medical evidence. 

A medical opinion that is based on the veteran's reported 
history is of no probative value.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Because any current medical opinion 
would be of no probative value, the Board finds that an 
additional medical examination or opinion is not required 
prior to considering the substantive merits of the veteran's 
claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) (strict 
adherence to procedural rules is not required if no benefit 
would flow to the veteran).  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that VA has fulfilled its obligation to assist him in the 
development of the relevant evidence.

The Board notes that in denying entitlement to service 
connection for the claimed disorders in July 1997, the RO 
determined that the claims were not well grounded.  The VCAA, 
which applies to all claims not yet final as of the date of 
enactment on November 9, 2000, eliminated the concept of a 
well-grounded claim.  In the October 2001 supplemental 
statement of the case, however, the RO re-adjudicated the 
claim in light of the change in the law and denied 
entitlement to service connection based on the substantive 
merits of the claim.  The RO has provided the veteran the 
laws and regulations pertaining to the establishment of 
service connection, and the veteran has presented evidence 
and arguments in support of his contention that service 
connection is warranted.  Therefore, the Board finds that, 
despite the assertions of the representative to the contrary, 
it can address the substantive merits of the claim for 
service connection without prejudice to the veteran.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).


Analysis

Direct Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days or more in active service, 
and arthritis develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service or during the 
relevant presumptive period; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).  

The May 1987 medical report indicates that the veteran had 
degenerative joint disease and fibrositis, although the 
physician did not specify the joints affected by those 
disorders.  The evidence also shows that the veteran's 
musculoskeletal complaints have been diagnosed as cervical 
arthritis, disc disease, or strain; thoracolumbar strain; 
spina bifida occulta; degenerative joint disease or hallux 
valgus of the feet; and fibromyalgia.  Although the basis for 
the diagnosis of degenerative joint disease is not clear, in 
that multiple X-ray studies failed to reveal any evidence of 
degenerative changes, for the purpose of evaluating the 
merits of the veteran's claim the Board will assume that the 
claim for service connection is supported by a current 
medical diagnosis of disability.  Hickson, 12 Vet. App. 
at 253.

The service medical records show that the veteran received 
treatment for muscle strain of the low back in May 1967, and 
an injury to the right lower extremity in July 1968.  The 
injury to the right lower extremity in July 1968 was the 
result of a motor vehicle accident.  On separation from 
service in November 1968 the veteran also reported 
experiencing cramps in the legs, back trouble, and foot 
trouble.  As a lay person the veteran is competent to provide 
evidence of observable symptoms.  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997).  The Board finds, therefore, that his 
claim for service connection is supported by evidence of in-
service injuries.  Hickson, 12 Vet. App. at 253.

The evidence does not, however, show a nexus between the 
complaints documented during service and the musculoskeletal 
disorders that were initially documented beginning in 
December 1982.  The veteran stated that he experienced back 
pain since service, but no abnormalities were found when he 
separated from service; he has not alluded to having received 
any treatment for his back prior to 1987; and the October 
1975 and December 1982 hospital summaries make no reference 
to any back complaints.  The Board finds, therefore, that his 
allegation of continuing back symptomatology following the 
in-service injury is not credible.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the credibility of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence).

The veteran's claim is based on his assertion that all of his 
musculoskeletal problems resulted from the in-service motor 
vehicle accident, or from having to run and march in combat 
boots.  Although he is competent to provide evidence of 
observable symptoms, he is not competent to provide evidence 
of the etiology of a medical disorder.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The available evidence indicates 
that he first developed problems with his knees in December 
1982, and with the other joints after having worked for the 
railroad for 20 years.  The evidence does not show that he 
developed arthritis of any joint within one year of his 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  

None of the medical evidence indicates that his 
musculoskeletal complaints are related to the symptoms 
documented during service, or the in-service motor vehicle 
accident.  The examiner in July 2001 found that the in-
service injury to the right lower extremity had not resulted 
in any chronic residuals, and that the only relevant 
diagnosis pertaining to the back was a congenital defect.  
The Board finds, therefore, that the medical evidence does 
not show a nexus between the claimed in-service disease or 
injury and current disability.  See Summers v. Gober, 225 
F.3d 1293 (Fed. Cir. 2000) (the provisions of 38 C.F.R. 
§ 3.303(d) do not relieve the veteran of the requirement to 
submit evidence of a nexus between the claimed disability and 
an in-service disease or injury).  

Aggravation of a Pre-existing Back Disorder

The veteran's representative has presented extensive 
arguments in support of his contention that the veteran had a 
pre-existing back disorder that was aggravated during 
service.  A veteran is presumed to have been in sound 
condition when enrolled for service, except for any disease 
or injury noted at the time of enrollment.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  The veteran's reported history of the 
pre-service existence of a disease or injury does not 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  The presumption of 
soundness can be rebutted if clear and unmistakable evidence 
demonstrates that the disease or injury existed prior to 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).

No back abnormalities were found as the result of examination 
when the veteran entered service in December 1966.  He is, 
therefore, entitled to the presumption of soundness on 
entering service.  38 C.F.R. § 3.304(b).  The report from Dr. 
Shroyer shows, however, that the veteran incurred a back 
injury prior to entering service, when the low back vertebrae 
were "twisted out of place."  The evidence clearly and 
unmistakably demonstrates, therefore, that such back disorder 
existed prior to entering service, and the presumption of 
soundness has been rebutted.

The veteran received treatment once for muscle strain of the 
back.  The service medical records do not indicate that 
during service any chronic back pathology was demonstrated.  
The single incident of treatment, therefore, represents an 
exacerbation of the pre-existing back disability, and does 
not constitute an increase in the underlying back pathology.  
Following the complaint in May 1967, there is no medical 
evidence of the veteran having a back disorder prior to 1987.  
The Board finds, therefore, that there was no increase in the 
underlying disability during service, that the presumption of 
aggravation does not apply, and that the back disorder was 
not aggravated during service.  38 C.F.R. § 3.306.

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral foot 
disorder, a bilateral ankle disorder, the residuals of an 
injury to the right leg, a left leg disorder, a neck 
disorder, and a low back disorder.


ORDER

The claim of entitlement to service connection for a 
bilateral foot disorder, a bilateral ankle disorder, the 
residuals of an injury to the right leg, a left leg disorder, 
a neck disorder, and a low back disorder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

